Case 3:21-cv-11048-AET-TJB Document 5 Filed 05/19/21 Page 1 of 1 PageID: 81




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY




  MUKESH KUMAR, KESHAV KUMAR,
  DEVI LAAL, NIRANJAN, PAPPU, and
  BRAJENDRA, on behalf of themselves and all
  others similarly situated,

                                                           Civ. Action No.: 3:21-cv-11048
                                    Plaintiffs,
                                                           NOTICE OF FILING
                        v.                                 CONSENT TO JOIN

  BOCHASANWASI SHRI AKSHAR
  PURUSHOTTAM SWAMINARAYAN
  SANSTHA, INC., BAPS MERCER LLC,
  BAPS ROBBINSVILLE LLC, BAPS
  FELLOWSHIP SERVICES, INC., BHARAT
  DOE a/k/a BHARAT BHAI, PANKAJ
  PATEL, KANU PATEL, and SWAMI
  PRASANAND,

                                    Defendants.




        PLEAES TAKE NOTICE that Andrew I. Glenn, Esq., of Jaffe Glenn Law Group,

 P.A., hereby files the attached Consent to Join of Plaintiff Mukesh Kumar.

 Dated: Princeton, NJ
        May 19, 2021

                                      JAFFE GLENN LAW GROUP


                                      /s Andrew Glenn______________
                                      Andrew Glenn, Esq.
                                      300 Carnegie Center, Ste. 150
                                      Princeton, NJ 08540
                                      (201) 431-8069
                                      Aglenn@jaffeglenn.com
                                      Attorneys for Plaintiffs
